ODOM, J.
The facts of this case are identical with those in the case of Jane Hampton and husband versus the same defendant, No. 2103, this day decided. (See. p. 171 herein.)
This suit is brought by the father of Roberta Lewis, a minor child, who was injured in the same accident, to recover damages on account of the injuries which she sustained and also to recover the value of the mule killed and the value of the wagon which was demolished.
Roberta Lewis was injured on the left knee. She testified that she could not walk for a while and stayed in bed for about a month and says she could not work for about three months. She says her knee *177was. stiff and Was sore at the time of the trial, but her testimony is not corroborated. Dr. Payne, who dressed the wound and attended her, says her wound was superficial and amounted to very little. We think an award of $300.00 is sufficient for her injuries.
The proof shows that the mule was worth $150.00 and we think a fair award for the destruction of the wagon would be $50.00.
For the reasons assigned' in the case of Jane Hampton and Husband vs. Louisiana and Northwest Railroad Company, No. 2103 on the docket of this court and this day decided, it is therefore ordered, adjudged and decreed that the verdict of the jury and the judgment based thereon be avoided and reversed,' and it is now ordered, adjudged and decreed .that John W. Lewis, tutor, do have judgment against and recover from the Louisiana and Northwest Railroad Company the sum of three hundred dollars for the use and benefit of his minor child, Roberta Lewis, damages for the injuries sustained by his minor child, Roberta Lewis, and judgment for his own use and benefit in the sum of one hundred and fifty dollarss the value of the mule killed, and in the sum of fifty dollars, the value of the wagon which was destroyed, together with interest on each of said amounts at the rate of five per cent per annum from October 16, 1923, and that defendant pay all the costs of this suit.
REYNOLDS, J., being recused, took no part in this decision.